DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (peptide formulations) without traverse in the reply filed on 24 May, 2022.

Claims Status
Claims 4-6, 9-16, 19-23, 29, 31, and 32 are pending.
Claims 4-6 have been amended.
Claims 9-16, 19-23, 29, 31, and 32 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Belli et al (Dental Materials (2010) 26, cited by applicants).  Please note that the modifications to this rejection are due to amendment.

	Belli et al discuss the adhesive binding abilities of mussel foot protein based peptides (abstract).  This involved both the native peptides, using DOPA, and their tyrosine analogs, as well as dimers (1st column, 2nd paragraph).  The strongest bond of the monomeric peptides was the all tyrosine analog (unnumbered table, 2nd column, top of page), while dimers gave only slightly higher binding (unnumbered table, 2nd column, top of page).  The peptides themselves were dissolved in water with small amounts of TFA (1st column, 2nd paragraph), considered a pharmaceutical formulation.  Note that both Belli et al (as noted above) and applicants’ disclosure (3d page, 4th paragraph), suggest that the difference compared to the native mussel foot protein is due to the DOPA/Tyr residue, not the Hyp residues, suggesting that they are the same.  If they are the same, this reference anticipates the claims.  If they are different, position isomers, such as the different hydroxyproline isomers, are considered obvious over each other (MPEP 2144.09(II)).
response to applicant’s arguments
	Applicants have amended the claims so regioisomers no longer read, and argue that the rejection does not show that Belli et al uses the same hydroxyproline isomers as applicants.
Applicant's arguments filed 9 Sept, 2022 have been fully considered but they are not persuasive.

The rejection has been modified to account for the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (WO 2014186937, cited by applicants) in view of Belli et al (Dental Materials (2010) 26, cited by applicants) and Thamlikitkul et al (Siriraj Hosp. Gaz. (1991) 43(5) p313-316).  Please note that Gao et al is in Chinese.  A machine language translation of this document is used for this rejection, and the places in this reference cited in this rejection refer to the translation rather than the original document.

Claim 4 is drawn to pharmaceutical formulations of the peptide of SEQ ID 2, while claims 5 and 6 describe additional anti-inflammatory ingredients.

Gao discusses a mussel adhesive gel (title) for use as wound repair/protection products, and other medical uses (1st page, 1st paragraph).  It is the adhesive properties of the gel that the author is interested in (1st page, 2nd paragraph).  Another application involves drug delivery (1st page, 4th paragraph)).  Please note that it is not the muscle adhesive protein that gels; the formulation uses other gelling agents (1st page, 4th paragraph), which read on the “pharmaceutically acceptable adjuvant, diluent, or carrier” limitation of claim 4.  An example (example 4) describes using a formulation with possibly anti-inflammatory ingredients (4th page, 12th paragraph) to treat a burn (4th page, 13th paragraph).  Example 5 also uses a formulation to treat a burn (4th page, 18th paragraph).  
The difference between this reference and the instant claims is that this reference does not use the peptide of SEQ ID 2, nor does it explicitly discuss anti-inflammatory agents.
Belli et al discuss the adhesive binding abilities of mussel foot protein based peptides (abstract).  This involved both the native peptides, using DOPA, and their tyrosine analogs, as well as dimers (1st column, 2nd paragraph).  The strongest bond of the monomeric peptides was the all tyrosine analog (unnumbered table, 2nd column, top of page), identical with the peptide of SEQ ID 2 of the claims, while dimers gave only slightly higher binding (unnumbered table, 2nd column, top of page).  Note that, while this reference does not specify the hydroxyproline isomer used, it is either the same as claimed by applicants, or is not patentably distinct (MPEP 2144.09(II)).  This reference discusses mussel foot protein based peptides as bioadhesives.
Thamlikitkul et al discuss using Aloe vera to treat burns (title).  This material is known to have anti-inflammatory properties (p314, 1st column, 1st paragraph).  First and second degree burns were treated with Aloe mucilage or a standard therapy (p314, 2nd column, 1st paragraph).  Note that the mucilage is essentially squeezed out of the leaves after washing (p315, 1st column, 1st paragraph).  The Aloe treated group had better results than the standard therapy (table 2, p315, bottom of page).  It is concluded that this is a safe and effective therapy for burns (p316, 2nd column, 2nd paragraph).  This reference discusses aloe for treating burns.
Therefore, it would be obvious to use the peptides of Belli et al for the proteins of Gao, as both are used as adhesives.  As the rationale for these peptides in Gao is based on their adhesive properties, an artisan in this field would attempt this substitution with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the proteins of Gao et al) for another (the peptides of Belli et al) yielding expected results (adhesion).
Furthermore, it would be obvious to use the Aloe of Thamilikitkul et al to increase the healing of the burns, as described by that reference.  As Aloe is commonly used for this purpose, an artisan in this field would attempt this addition with a reasonable expectation of success.
Gao discusses gels which can be used to treat burns.  Belli et al renders obvious adding adhesive peptides, including SEQ ID 2, for the adhesive properties of the gels of Gao, rendering obvious claim 4.
The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  This makes obvious mixing the Aloe of Thamlikitkul et al with the gels of Gao, both for treatment of burns, rendering obvious claim 5.
There is nothing in the combination that requires the materials to be pre-mixed – this could easily be an aloe leaf and the gel, rendering obvious claim 6.  Note that the leaves have been used for a long time for this purpose, Steffey (Washington Post, article of 7 July, 1977) discusses taking leaves off a plant to treat minor burns.
response to applicant’s arguments
	Applicants argue that there is no suggestion to use the claimed peptide in the formulation of Gao, that the rejection is based on hindsight, that applicants disagree that it is obvious to use the aloe either mixed or separately, and claimed unexpected results of anti-inflammatory effects of the peptide.
Applicant's arguments filed 9 Sept, 2022 have been fully considered but they are not persuasive.

	Applicants argue that there is no suggestion to use the sequence of Belli et al in the formulation of Gao, and this lack proves hindsight.  In essence, this argument is that the only acceptable rationale for a rejection under this statue is teaching-suggestion-motivation; all other rationales are improper.  As noted in KSR v Teleflex  (550 U.S. 398), “The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation” (419).  The MPEP clearly states that the courts have approved a substitution of one known element for another yielding expected results (MPEP 2143(I)(B)), and this rejection meets all the requirements for this rationale to be used.
	Next, applicants argue that they disagree with the portion of the rejection that states that it is obvious to mix or leave separate the anti-inflammatory agent.  Mere disagreement is not sufficient to overcome the rejection.  While the reasoning behind the disagreement might be persuasive, it was not given, so cannot be considered.
	Finally, applicants argue that, compared to the native sequence with DOPA, the claimed sequence has anti-inflammatory properties.  There are a few issues with this argument.  The first is that unexpected results are compared to the closest prior art, which is Gao et al.  This reference describes a formulation of mussel mucin with thiosalix and rose essential oil (example 4, 4th page, 12th paragraph) and a separate formulation of mussel mucin with providone iodide.  Note that thiosalix (ChEIB webpage, https://www.ebi.ac.uk/chebi/searchId.do?chebiId=CHEBI:59124, available 2017) and povidone iodide (Bigliardi et al, Int. J. Surg. (2017) 44 p206-268, abstract) are anti-inflammatory agents.  In other words, the formulations of the closest prior art are anti-inflammatory.  The second issue is, again, related to the comparison to the closest prior art.  Applicants are running their comparison vs a peptide, Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys (p29, 5th paragraph), but the closest prior art did not used this peptide; it used mussel adhesive protein – which is very similar to the claimed compound in terms of inflammation (table 2, p30 of the disclosure).  Note that all three formulations (mussel adhesive protein, Pro-Ser-Tyr-Hyp-Hyp-Thr-DOPA-Lys, and Pro-Ser-Tyr-Hyp-Hyp-Thr-Tyr-Lys all gave lower total score (inflammation, edema, and fibroblast proliferation) than the control; i.e. they are all anti-inflammatory.  And finally, it is the burden of applicants to show that the results are statistically significant (MPEP 716.02(b)).  There is no indication of how much variability each data point has in table 2.  Indeed, the only table with data on variability (table 4, p33), describing a wound healing experiment gives no real difference between the two peptides.  Inflammation plays an important role in wound healing (Koh et al, Expert Rev. Mol. Med. (2013) 13 e23, 1st page, 1st paragraph), so modulating it would be expected to affect how fast a wound heals – which is not seen in applicant’s data.  In other words, applicants have not established that their unexpected result is real, and not natural variability.

Examiner’s Note
	Applicants have filed application 17/781,571, with a title that is similar to the concept of the instant application.  However, there is no specification and no claim set filed with this application, making it impossible to determine if a double patenting rejection exists.

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 27, 31, 34, and 35 of copending Application No. 17/642,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render the instant claims obvious.  While this is a new rejection, it is based off an application that was filed after the previous office action was written.  As applicants are assumed to know what they have filed, this will not negate the finality of this office action.

Competing claim 1 describes a genus of peptides that include SEQ ID 2 of the instant claims, and allows for a G-group at the N-terminus that is either 3,4, dihydroxy cinnaminic acid or absent.  Competing claim 2 specifies that G be absent.  Competing claim 27 describes a Markush group of sequences, including SEQ ID 28, which appears to be identical with SEQ ID 2 of the instant claims save it has a dihydroxy cinnaminic acid on the N-terminus and does not specify the hydroxyproline isomer.  However, the different isomers are not patently distinct from each other (MPEP 2144.09(II)), and claim 2 renders obvious removing the dihydroxy cinnaminic acid from SEQ ID 28, making SEQ ID 2 of the instant claims obvious.  Competing claim 31 specifies formulations (reading on instant claim 4), while competing claims 34 and 35 require a formulation with a peptide and an anti-inflammatory agent, or two separate formulations, one with the peptide and the other with the anti-inflammatory agent, reading on instant claims 5 and 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658